                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )                 8:19CR168
                                              )
       vs.                                    )
                                              )
DENNIS CHEBON KIBOWEN,                        )                   ORDER
                                              )
                     Defendant.               )


      This matter is before the court on the Unopposed Motion to Continue Trial [32].
Counsel needs additional time to finish her investigation and talk to Defendant to
determine whether to proceed to trial or in the alternative resolve the matter short of trial.
For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [32] is granted, as follows:

       1. The jury trial now set for September 23, 2019, is continued to December 2,
          2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and December 2, 2019, shall be deemed excludable time in any computation
          of time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).

       DATED: September 18, 2019.

                                           BY THE COURT:


                                           s/ Susan M. Bazis
                                           United States Magistrate Judge
